Citation Nr: 9906994	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-10 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing with tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans' Affairs (VA).  An RO hearing was 
held in February 1998, a transcript of which is of record.
 
The appellant, in his June 1998 substantive appeal, also 
requested a Travel Board hearing.  Then, in August 1998, he 
opted for a video conference hearing in lieu of a Travel 
Board hearing.  A Board video conference hearing was held 
before the undersigned Board Member in January 1999.  A 
transcript of this hearing is of record.

The Board notes that, in December 1997, the RO sent to the 
appellant a letter concerning his present claim.  In this 
letter, the RO characterized his claim as a "reopened 
claim," holding that new and material evidence was required 
to reopen the claim.  That was in error.

In August 1996, the RO issued a rating decision denying the 
appellant's present claim.  Only a few months later, the 
appellant submitted a Notice of Disagreement as to the 
denial.  Thus, the issue in December 1997 was one of service 
connection for a bilateral hearing loss with tinnitus, not 
whether new and material evidence had been submitted to 
reopen a previously denied claim seeking service connection 
for the same disability.

The Board further notes that, in its April 1998 Statement of 
the Case to the appellant, as well as in subsequent writings 
to him, the RO correctly identified the appellant's present 
claim as entitlement to service connection for bilateral 
defective hearing with tinnitus.


FINDING OF FACT

The claim for service connection for bilateral defective 
hearing with tinnitus is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for service connection for bilateral defective 
hearing with tinnitus is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's service medical records reflect that his ears 
were evaluated as normal during his December 1950 enlistment 
physical examination.  The appellant's hearing was recorded 
as 15/15 on whispered voice at the time of his entry into 
service.  No hearing diagnosis was made.

In July 1953, the appellant sustained injuries during combat.  
Specifically, he suffered a missile wound to his right knee 
and forehead.  There was a contusion to the appellant's left 
forehead at the time of his wounding; his service medical 
records do not tell of an open forehead wound.  The 
appellant's records, further, do not reveal that he 
complained of a hearing loss following his combat injuries.

The appellant, in November 1953, was given a separation 
physical examination.  His ears and ear drums were evaluated 
as normal.  His hearing, as beforehand, was recorded as 15/15 
on whispered voice; he was not afforded testing with an 
audiometer.  A hearing diagnosis was not made in November 
1953.

In January 1954, the appellant filed a claim for 
compensation.  The claim concerned his right knee.  The 
appellant did not refer to bilateral defective hearing or 
tinnitus at this time.  Similarly, he did not relate any 
treatment for his hearing or tinnitus.

The appellant was scheduled for a VA examination in February 
1954.  At this physical examination, he did not indicate 
defective hearing or tinnitus.  His ears were evaluated as 
normal; a hearing test was not performed.  The VA examiner 
did not diagnose defective hearing or tinnitus.

The appellant was next scheduled for a VA examination in 
December 1958, roughly five years after his separation from 
service.  At this physical examination, he again did not 
complain about his hearing or tinnitus.

A set of private treatment records was obtained by the RO.  
At a May 1974 physical examination, it was noted that the 
appellant was an auto mechanic.  The appellant, at the 
physical examination, voiced a number of complaints, but did 
not indicate problems with hearing or tinnitus.

The appellant filed another claim for compensation in August 
1975.  In this claim, he cited his feet, legs, and ears.  He 
remarked that these claimed disabilities "started about 7 
years ago," or 1968.

Private treatment and evaluation records were submitted to 
the RO shortly after the filing of this claim.  The 
appellant's private medical records reveal that he was given 
an audiological evaluation in July 1975.  On this 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
50
70
LEFT
20
15
20
40
50

The health care professional commented that "air and bone 
narrow band masking" was 60 decibels.  The appellant's 
defective hearing was not related to his period of active 
military service.

In October 1975, the appellant was scheduled for a VA 
examination.  An audiological evaluation was not conducted at 
that time.

The appellant filed his current claim in June 1996, asserting 
that his current defective hearing and tinnitus are the 
product of noise exposure during his active service.  
Furthermore, he wrote that he had been told by a VA physician 
that his hearing loss and tinnitus were "the direct result 
from [exposure to] the tank fire during the Korean 
Conflict."

The appellant's current VA treatment records were ordered by 
the RO the following month.  In May 1996, the appellant 
sought treatment for bilateral hearing loss and bilateral 
tinnitus.  He stated then he had had these disabilities for 
the "past several months."  The appellant contended that he 
had experienced noise exposure, though it was not said that 
such noise exposure occurred during active duty.  The 
appellant described his tinnitus as being constant and "non 
pulsatile."  Physical examination in May 1996 disclosed that 
the appellant's tympanic membranes were intact.

The appellant was additionally scheduled for a VA 
audiological evaluation in May 1996.  On the VA audiological 
evaluation, pure tone thresholds, in decibels, were found as:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
60
75
LEFT
20
15
40
55
70

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  

The audiologist's interpretation of the above results was a 
bilateral high-frequency sensorineural hearing loss between 
2000 Hz and 8000 Hz.  The formal assessment was one of 
"noise induced" sensorineural hearing loss.  This 
diagnosis, however, was not related to the appellant's active 
duty period.  A diagnosis concerning tinnitus was not offered 
in May 1996.

In November 1996, the appellant filed a Notice of 
Disagreement as to the RO's adverse August 1996 rating 
action.  He again insisted that he had been informed by a VA 
physician that his "loss of hearing was service connected."

The same contention was repeated in an October 1997 
statement.  At this time, though, the appellant reported that 
VA physicians had indicated to him that his hearing loss 
"probabl[y] was service connected."  He claimed in the same 
statement that his tinnitus was worsening.

The appellant, in February 1998, was afforded an RO hearing.  
As beforehand, he asserted noise exposure during service; and 
noted that he was not provided any hearing protection during 
his period of combat.  The appellant alleged that he 
experienced an episode of tinnitus while on active duty, 
following an enemy attack.  He stated that this ringing went 
away; and did not speak of it subsequently returning during 
active service.  

In fact, the appellant testified that the tinnitus had come 
back only two or three years earlier.  Then he commented 
that, prior to the past few years, he had suffered from 
intermittent tinnitus.  The appellant did not date any such 
intermittent tinnitus.  His defective hearing, the appellant 
reported, he first noticed "years ago."  The appellant did 
not testify that he first recognized a hearing loss during 
service or within one year of his separation from the 
military.

The appellant's spouse, according to the transcript, has 
known her husband since 1962.  She testified that she has 
always known her husband to have defective hearing.  She 
added that his hearing has deteriorated over the years.

At the hearing, the appellant conceded that he did not seek 
any treatment or testing for a hearing loss for many years 
following his separation.  He stated that he has worked as a 
mechanic and as a service manager since his separation in 
December 1953.  Transcript, February 1998.

In February 1998, the appellant was given another VA 
audiological evaluation; the purpose of this hearing 
evaluation was to assess his social efficiency.  On the 
February 1998 VA audiological evaluation, pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
65
85
LEFT
35
40
50
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  
Tinnitus was not discussed at the audiological evaluation.  
The record does not show that the appellant's bilateral 
hearing loss was connected to his active service period.

The appellant was scheduled for another VA audiological 
evaluation just over a week after the above testing.  On this 
second February 1998 VA audiological evaluation, pure tone 
thresholds, in decibels, were reported as:




HERTZ



500
1000
2000
3000
4000
RIGHT
XXXX
45
50
65
85
LEFT
XXXX
40
50
65
70

Sixty-one decibels was the average pure tone air conduction 
threshold in the right ear, and the average on the left was 
fifty-six decibels.  The appellant's speech recognition 
ability was measured to be 88 percent in the right ear and, 
in the left ear, 92 percent.  The VA audiologist did not 
relate the appellant's hearing loss to active service.

The appellant also completed a questionnaire at the 
evaluation.  He then complained of being "hard of hearing" 
and having "real bad" ringing in his ears.  On such 
questionnaire, he reported that he did not receive treatment 
for his hearing while in the military or after his discharge.  
However, he said that he was exposed to loud noises during 
his service, including gun fire, tank fire, and mortar 
explosions, and denied noise exposure subsequent thereto, 
including at his job(s) and during recreational activities.  

Regarding his tinnitus, the appellant said that the ringing 
began approximately May 1995.  He commented that the ringing 
was bilateral, and that the noise was present "almost all 
the time."  He cited a number of ways that tinnitus affects 
his life.

In his June 1998 substantive appeal, the appellant again 
argued that he had been told by all of his physicians that 
his current defective hearing and tinnitus were "probably" 
caused by noise exposure while in combat.

The appellant, in January 1999, was afforded a Board video 
conference hearing.  He again asserted at his hearing that he 
experienced loud noise exposure during his period of combat, 
and that he was not provided any hearing protection against 
such noise exposure.  He maintained that he suffered from 
tinnitus during active duty; and then noticed it again in the 
mid-1970's.  Concerning post-service employment, the 
appellant again stated that he worked as an auto mechanic for 
many years.  He denied there being any loud noise exposure as 
a mechanic; the appellant argued that the only significant 
noise exposure he had encountered was while on active duty.

It was admitted by the appellant, though, that he did not 
complain about any hearing problems while in the military.  
He conceded, too, that his hearing did not affect his ability 
to work after his period of military service.  At his 
hearing, the appellant alleged that he received private 
treatment/evaluation for his hearing sometime during the 
1960's; it was testified by the appellant that such private 
medical records were not available.  




Finally, the appellant restated that he was informed by a VA 
physician that his current defective hearing was the result 
of his active military service.  On this point, he 
acknowledged that he had no statement in writing to that 
effect.  Transcript, January 1999.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Additionally, service 
connection for sensorineural hearing loss shall be granted if 
it is shown to be disabling to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b).  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time.  Issues involving medical onset, causation, 
or diagnosis require competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see also 
Grottveit v. Brown, 
5 Vet.App. 91 (1993).

Furthermore, a claimant must present evidence of a well-
grounded claim.  That is, a plausible claim, one which is 
either meritorious on its own or capable of substantiation.  
See Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim must be supported by evidence, not just 
allegations.  See Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  


In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995).  If a claim is not well-grounded, then 
no duty to assist the claimant in the development of that 
claim attaches to VA.  38 U.S.C.A. § 5107(a).

For cases regarding entitlement to service connection for an 
impaired hearing disability, Disability Due to Impaired 
Hearing, 38 C.F.R. § 3.385 (1998), defines the level of 
hearing which must be clinically established in order to 
classify the impaired hearing as a disability for which 
service connection may be granted.  The Board is bound by 
this regulation.  38 U.S.C.A. § 7104(c) (West 1991).

Impaired hearing shall be considered a disability when: the 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board concludes that the evidentiary record in this case 
does not warrant the grant of service connection for 
bilateral defective hearing with tinnitus.  The Board is of 
this opinion for three reasons.

First, the appellant's service medical records do not 
disclose any evidence of a bilateral hearing disability or 
tinnitus during his period of active service.  

The appellant never sought treatment for a hearing loss or 
tinnitus during his active duty despite the fact of his 
repeated claims of in-service noise exposure.  The appellant 
now alleges that he experienced tinnitus while on active 
duty.  But, again, his service medical records make no 
mention of such a complaint, let alone a diagnosis of 
tinnitus.  The Board emphasizes that the appellant did not 
voice any complaints about his hearing or tinnitus following 
the combat injuries that he sustained in July 1953.  

It seems reasonable to assume that if the appellant truly 
developed a hearing loss or tinnitus while on active service, 
he would have sought treatment for it at some point during 
such service.

Similarly, the appellant's separation physical examination in 
November 1953 did not reveal any evidence of an impaired 
hearing disability or tinnitus.  At the separation physical 
examination, the appellant's ears and ear drums were 
evaluated as normal, and his hearing was reported to be 15/15 
bilaterally on whispered voice testing.  There was no hearing 
test with an audiometer.

Secondly, there is no competent medical evidence of tinnitus 
or a sensorineural hearing loss within one year of the 
appellant's discharge from service.  The appellant filed a 
claim for compensation in January 1954 - only a few months 
following his discharge from the military - but he did not 
file for a hearing loss or tinnitus.  Moreover, he did not 
state any treatment for, or evaluation of, a hearing loss or 
tinnitus in January 1954.

The appellant was afforded a VA examination in February 1954.  
He did not allege any hearing problems or tinnitus at that 
time, and his ears were evaluated as normal; a hearing test 
was not performed, presumably because of a lack of complaint 
by the appellant.  


It seems reasonable to assume that if the appellant had truly 
developed a hearing loss or tinnitus while on active service, 
he would have indicated the disabilities at the time of his 
filing his original claim for compensation or at his February 
1954 VA examination.

Indeed, the first competent medical evidence of an impaired 
hearing disability dates to July 1975 - in excess of 21 years 
after the appellant's separation.  Moreover, the Board 
observes that, in his August 1975 claim, the appellant 
reported that an "ears" problem had "started about 7 years 
ago," or sometime around 1968.  That would reflect an onset 
date 14 or 15 years subsequent to his discharge from the 
military.

At his January 1999 hearing, the appellant alleged to have 
obtained private treatment/evaluation for his hearing during 
the 1960's.  This testimony does not assist his claim, 
however.  One, such private medical records apparently cannot 
be secured at the present time.  Two, even if such treatment 
were received and did disclose a hearing disability, the 
private records would merely serve to establish a hearing 
disability several years or more following the appellant's 
separation.

Finally, there is no medical evidence linking the appellant's 
current bilateral impaired hearing disability and tinnitus to 
his period of active military service.  The record simply 
does not demonstrate a medical nexus between the appellant's 
current defective hearing and tinnitus and his active duty.  
To be sure, as related above, there may be another reason(s) 
for the appellant's current hearing loss and tinnitus - 
possible noise exposure on the job.

The appellant's private physician in July 1975 did not tie 
his hearing loss to service.  Nor has a VA physician or 
audiologist expressly related the appellant's bilateral 
defective hearing and tinnitus to his active duty.  That, 
even though the appellant has consistently argued since the 
filing of his current claim in June 1996 that his bilateral 
hearing loss and tinnitus are the product of noise exposure 
while on active duty.

The Board notes that a diagnosis of "noise induced" 
sensorineural hearing loss was given during VA audiological 
evaluation in May 1996.  However, the VA examiner did not 
expressly connect the current sensorineural hearing loss to 
the appellant's active service.  The record in question 
merely refers to previous "loud noise exposure," without 
any further information or characterization; nowhere does 
this record address the appellant's military service.  

Such a diagnosis is insufficient or inadequate to establish a 
nexus between the appellant's active duty and his current 
hearing disability.  The Board, furthermore, points out that, 
in this same record, it was reported that the appellant 
stated that he had been suffering from a bilateral hearing 
loss and tinnitus for the "past several months."

Subsequent VA audiological evaluations in February 1998 also 
did not relate the appellant's current bilateral defective 
hearing and tinnitus to his active military service.  Thus, 
while VA audiological examiners have clearly found evidence 
of a current hearing disorder (and tinnitus), none has 
expressly held that the appellant's current disabilities are 
related to his active duty period.

The Board does not doubt in the least that the appellant 
presently suffers from a bilateral hearing loss and tinnitus.  
That point is not in issue.

However, issues involving a medical onset, causation, and 
diagnosis require competent medical evidence, and the medical 
evidence of file does not establish that the appellant's 
current bilateral hearing and tinnitus disabilities are the 
result of his active military service.  The appellant, as a 
lay person, is not competent to say that there is a nexus 
between his military service and his present bilateral 
hearing loss and tinnitus.  See Espiritu v. Derwinski, 
2Vet.App.492 (1992); see also 
Grottveit v. Brown, 5Vet.App. 91 (1993).

The Board must deny this claim as not well-grounded in the 
absence of competent medical evidence linking post service 
reported bilateral hearing loss with tinnitus to service.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for bilateral defective 
hearing with tinnitus, the doctrine of reasonable doubt does 
not apply to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bilateral defective 
hearing with tinnitus, the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


